DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3, 5, 7, 11, 13, 34 and 39 in the reply filed on January 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A cell carrier comprising: a cell compartment for receiving a battery cell” and also recites “the battery cell being a pouch cell”, as well as reciting “a first spring coupled to the cell compartment for biasing a portion of a first heat conductive sheet that is thermally coupled to the battery cell away from the cell and in contact with an external heat sink”. It is unclear whether “a battery cell”, “a first heat conductive sheet” and “an external heat sink” are part of the claimed invention since claim 1 pertains to a cell carrier. It is interpreted that the claimed cell carrier comprises a cell compartment and a first spring since the other limitations are recited as intended use of the cell carrier. Claims 11 and 34 are further rendered unclear since they refer back to the cell carrier of claim 1.
Claims 5 and 13 recite the term “optionally”. It is unclear whether the limitations that follow the term “optionally” are part of the claimed invention. It is interpreted that the limitations are not part of the claimed invention.
Claim 34 recites “a housing” and “a compression mechanism”, while claim 39 recites “the compression mechanism comprises the side walls of the housing”. It is unclear whether the housing and compression mechanism are separate components or are both part of the same structure. It is interpreted based on paragraph 77 of the specification that “the housing acts as a compression mechanism”, and therefore, the two are the same structure.
Claims 2, 3, 7, 11 and 17 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "compression mechanism" in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. From paragraph 77 of the specification, “the housing 502 acts as a compression mechanism”, “the compression mechanism may comprise one or more clamping cams”, “the compression mechanism may comprise any one or more of a non-camming clamp, a band whose ends are fastened to the heat sink 504a and that is wrapped around the stack assembly 300, and threaded tie rods that span the heat sink 504a and the top of the housing 502 and accompanying nuts”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 11, 13, 34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0180095, herein Chen).
In regards to claim 1, Chen discloses
A cell carrier (Fig.2), comprising:
(a) a cell compartment (210, 212) for receiving a battery cell (220) on a rigid backing of the cell compartment, the battery cell being a pouch cell (paragraph 47); and
(b) a first spring (235, 245) coupled to the cell compartment for biasing a portion of a first heat conductive sheet (230, 240) that is thermally coupled to the battery cell away from the cell and in contact with an external heat sink (260, 270).
In regards to claim 2, Chen discloses that the first spring extends past the periphery of the cell compartment (Fig.2).
In regards to claim 3, Chen discloses that the cell compartment comprises: (a) a raised edge (280, 290) extending from the rigid backing and at least partially delimiting the cell compartment.
In regards to claim 5, Chen discloses that the first spring comprises a cantilevered spring (Fig.2), and optionally wherein the first spring extends continuously along a side of the cell compartment.
In regards to claim 7, Chen discloses that the first spring comprises: (a) a cantilevered portion (Fig.2) affixed at one end to the cell compartment; and (b) an actuator portion (connected to 230, 240) affixed at another end of the cantilevered portion at a fulcrum.
In regards to claim 11, Chen discloses
A cell carrier assembly (Fig.2), comprising:
(a) the cell carrier of claim 1
(b) a battery cell (220) located within the cell compartment; and
(c) a first heat conductive sheet (230, 240) thermally coupled to the battery cell and extending past the first spring.
In regards to claim 13, Chen discloses that the first heat conductive sheet directly contacts the battery cell (Fig.2), and optionally wherein:(a) the first heat conductive sheet is between the cell carrier and the battery cell; or (b) the first heat conductive sheet is on a surface of the battery cell facing away from the cell carrier.
In regards to claim 34, Chen discloses

(a) a stack assembly comprising multiple instances coupled together in series of the cell carrier assembly of claim 11 (Fig.5);
(b) a stack enclosure (400) in which the stack assembly is contained, the stack enclosure comprising:
(i) a housing (provided by end frames 210, 212 and restraint 480);
(ii) a heat sink (460, 470) coupled to the housing, wherein the stack assembly is positioned within the housing such that the first heat conductive sheet contacts the heat sink (Figs.2, 4 and 5), wherein the heat sink comprises a layer of thermal interface material (Fig.2, 295) and a cooling plate (Fig.2, 260, 270) thermally coupled to the layer of thermal interface material; and
(iii) a compression mechanism (480) that compresses the stack assembly against the heat sink such that the first spring of each of the cell carrier assemblies is biased against the heat sink (Figs.4 and 5).
In regards to claim 39, Chen discloses that the compression mechanism comprises the side walls of the housing under tension (Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763